Ingraham, J.
(dissenting): Tills case has been twice tried-before this-court. On the first appeal (52 App. Div. 540) from a judgment entered upon the verdict *869of a jury in favor of the plaintiff the judgment was reversed upon the ground that upon the whole evidence there was no breach! of the contract by the defendant. On the second appeal (87.App. Div. 490) a judgment for defendant was reversed upon the ground that upon the evidence of the plaintiff it was a question for the jury as to whether or not there was a breach of the contract by the defendant. Upon the third trial the question was submitted to the jury, who has found a verdict for the plaintiff, and -from the judgment entered thereon the defendant appeals. The nature of the action and the evidence to sustain^ the plaintiff’s cause of action are stated in the opinions before delivered, and it is unnecessary to restate'it. It will only be necessary to refer to the points made by the learned counsel for the appellant upon which he bases his_ right toa reversal of the judgment. The contract for a breach of which this action is broiight was in writing, and the first point arises from a clause in the contract which is as follows: ‘ ‘ To the end that the secrecy of all such processes, inventions, secrets and formulas may be preserved it is especially covenanted and agreed that any dispute between the parties hereto shall be referred to and decided" by three arbitrators, who shall be suitable, disinterested and competent; * * * and no suit, acti >n or legal proceeding of any nature shall be brought by either party except to enforce a decision of such arbitrators or to compel their appointment.” In its answer the defendant sets forth this clause of the contract and alleges “ That notwithstanding the said agreement contained.the aforesaid provision, the plaintiff has instituted this suit without referring or offering to refer the dispute existing between him and the defendant to arbitrators as provided in the aforesaid agreement, although the said defendant has at all times been ready and willing, and now is ready and willing, to refer any dispute between itself and the plaintiff arising out of the aforesaid agreement to arbitrators as above provided.” , It ishpparent that a dispute between the parties had existed for sometime prior to the commencement of the action, but it is not alleged, nor was there any proof offered to show that the defendant had at any time offered to submit this question in dispute between "the parties to arbitrators, or made any effort to carry out this clause of the agreement. The action is brought to recover the amount provided by the contract to be paid in the event that the defendant' should become insolvent or should fail in any way to keep and perform all of the terms of the agreement on its part to be kept and performed, the plaintiff claiming that the defendant failed to comply with its agreement and thus became liable to pay under this clause of the agreement the surtí of either $33,500, if the default should be within the first two years after the execution of the contract, or the sum of $85,000 if such default should be subsequent to the first two years after the execution of the contract. I do not think that the right to recover such a demand would, strictly speaking, come within this arbitration clause as a dispute between the parties hereto. It seems to me that it was intended by that clause to provide for a dispute in relation to the performance of the contract during its continuance, not a dispute as to the right of the plaintiff to an amount which, by the terms of the contract, became due to him. This contract was to continue until under its provisions the sum of §50,000 had been paid by the defendant to the plaintiff for royalties as therein provided. During the time that the contract was in force there might be many disputes as to the duties or obligations of the parties to each other which would not relate to the amount due by one party to the other under the contract. The plaintiff’s claim here is that in consequence of the defendant having refused to go on with the contract and manufacture this varnish as required by it, the sum fixed became due and payable, and it is that sum of money that the plaintiff seeks to recover. If the plaintiff’s contention is correct, all that was necessary was to ascertain the amount due to the plaintiff under the provisions of the contract. This was not, I think, such a dispute between the parties as was contemplated by the arbitration clause, but the rule is well settled that such a clause is no defense to an action to recover upon a contract in the absence of evidence that before the commencement of the action the defendant took steps for the selection of arbitrators and to perform this arbitration agreement on its part. As was said in Smith v. Alker (102 N. Y. 87), in speaking of a point made_by the appellant that the dispute between the parties should have been submitted to arbitration under the clause in the contract, “No evidence was given that the defendant took any steps for their -selection. It was not more the duty of the plaintiff than that of the defendant to do so.” Certainly in the absence of evidence that the defendant insisted on its right to arbitrate or took some steps *870to carry out this agreement'when the dispute between tlie parties arose; such a covenant is not a defense to an action to recover the amount due under the contract. I think that the question as-to whether the' plaintiff performed the contract on his part and whether the defendant performed the contract on its part were questions for the jury and were properly submitted to them by the learned trial judge for the reasons stated on former appeal. (87 App. Div. 490.) There is, however, a question presented on the appeal from the ¡judgment which, I think, requires a reversal of the judgment unless the plaintiff should consent to reduce the amount of the verdict. The 5,tli clause of the contract which the plaintiff seeks to enforce provides that “it is therefore covenanted and agreed hj*. the party of the first part (defendant) that in case said party of the first .part shall "become insolvent, or shall fail in any way to keep and perform all the terms of this agreement on its part to be kept -and performed, there' shall forthwith become and be due and payable, as liquidated, damages to the. party of the second part, and not as penalty, the sum, if the same shall become due within two years after the date thereof, of twenty-two thousand five hundred (§22,500.00) dollars, and if the same shall become due after the term of two years the sum of thirty-five, thousand (§35,000.00) dollars, at which respective sums said damages are hereby appraised, assessed and fixed, biit at any and every time such liquidated damages shall be reduced by crediting thereon all the payments theretofore made, as -provided by paragraph ‘Four’ hereof.” Counsel for the defendant requested the court to charge: “As it conclusively appears that the mode of the defendant’s performance of said contract in connection with the manufacture and sale of said gopds continued unchanged after the expiration of the first two years of the contract, the only breach thereof, upon which this action can be predicated,, - if there was any, must have occurred during the first two.-years of the life of the contract, and" if the jilaintiff is entitled to recover, in no event is he entitled to recover more, apart from interest, than the sum of §22,500," less the payment- of $11,500 made under the contract.,-” which the court refused-to charge and to which the defendant excepted. I think that the defendant's liability was limited , to the sum of §22,5Q0,.less the payments made which were conceded to aggregate the sum of $11,500. The allegations of the-complaint as-to the breach of the ' -contract is, that the defendant .“has wholly neglected and refused, and still . wholly neglects and refuses, to perform said agreement, on its part in respect to the manufacture and sale of .the varnishes made by the.- use of ■ said inventions, formulas, secrets and processes, and has, notwithstanding and in violation of the -terms’and requirements of said agreement in that behalf, ceased for several years to manufacture and sell said varnishes, and has at all times, since the execution and delivery of said agreement as aforesaid, wholly failed, neglected and refused and still wholly fails, neglects and refuses; by all reasonable endeavors, to push the manufacture and sale, thereof, and at "all times to actively continue .such manufacture and sale to any and "all extent that the market will warrant, as in said agreement particularly provided.” This, in form, is an allegation of a total failure of the defendant to at any time perform "the contract. There is no allegation, that the defendant for two years performed the contract and then subsequently refused to, continue -its performance. The contract was dated the 26th day of January,-1893, and the action was commenced on the 33d" day ofi" August, 1897. The clause of the contract which this allegation _o£ the complaint alleges that-the defendant had wholly neglected and refused to perform and which the defendant has at all times, since the execution and ddlivery of the said agreement as aforesaid, wholly failed, neglected, and refused and still wholly fails, neglects and refuses to perform,is that, “ the party of the first part agrees immediately to enter u'pon and by all reasonable endeavors to push the manufacture and sale, of all grades of said goods, and at all times to actively continue such, manufacture and. sale to any and all extent that the market will warrant, until the said royalties of fifty thousand dollars shall have been paid. The said party of the first part expressly agrees, also, to push the sale of the higher priced goods, made under such processes, etc., with the same-efforts which it shall use for the lower priced, goods made under such processes.” Upon the filst appeal (52 App: Div. 540) the question as to-the breach, -of the contract was discussed, Mr. Justice Hatch there saying: “ In-addition, to .this'We’are unable to find any evidence assuming that there was a breach, as to when the breach took place, prior to the commencement of the action. The answer, does not fix any date; its statement is,general, that for several years the defendant *871had ceased to manufacture. As this statement was made in December, 1897, it might bring it within the first two years after the execution of the contract. The letter is more specific and fixes the date when it ceased to manufacture, or attempt to, in July, 1894., The plaintiff, however, states that he knew that the defendant did not manufacture from the formula from the beginning. This question was of importance. Tf the breach occurred in the first two years of the contract, the damages were measured at the sqm of $22,500, less payments. The plaintiff insists that the breach consists in failing to manufacture 113, and of this breach he says he knew almost at the beginning of the performance of the contract, .Why, then, was it not a question'of fact as to when the breach occurred? And if so, and it was within the first two years, upon what basis could the court award judgment for the larger sum stipulated as liquidated damages?” The evidence of the plaintiff showed that he delivered a copy of this formula to the defendant two days after the execution of the contract; that on February 11, 1893, the defendant selected one of its own men named O’Brien to whom the plaintiff was to impart the secret process by which this-varnish was to be manufactured. On the first of February, in the same year, the plaintiff had turned over to the defendant a factory that he established in Jersey City for the manufacture of this varnish; that this plant was used by the defendant about thirteen months; that the plaintiff attended at the factory in Jersey City in carrying out the contract, or in giving instruction to O’Brien until the" middle of April, 1898. After the middle of April the plaintiff did not go to the factory, often — two or three times, until the latter part of June, 1893. On July 19, 1893, the defendant wrote to the plaintiff saying that everything seemed to be going along possibly as well as could be expected, “ and Robert will make alternately the. No. 113 and No. 871, as well as rubbings and gears.” In February, 1894, the defendant discontinued the Jersey City factory and moved the manufacture ofthis varnish to its works at Long Island City. On the 13th of April, 1894, the plaintiff went to the Long Island City works to make the varnish for the benefit of the defendant’s superintendent and O’Brien. When he got there he found the furnace was not such as was required for the manufacture of his varnish and that the defendant had not supplied the materials which were to be used under the plaintiff’s formula. The defendant, however, did manufacture some varnish i at that time, but none of the 113. The plaintiff then testified that in June, 1896, he- had a conversation with Hr. Alexander; who represented the defendant, and that Hr. Alexander informed the plaintiff that the defendant had not made varnishes from his formula from the time he came into the premises. On the 17th . of ¿fuñe, 1896, the plaintiff addressed a letter to the defendant asking whether the defendant was still manufacturing varnishes from the plaintiff’s formula, or if they were not, when did they cease to so manufacture. In reply the defendant wrote as follows: “ We are not manufacturing varnishes on your formula. The last time we tried to make goods-according to your formula was under your direct supervision in July,-1894, and the results obtained were not at all satisfactory.” On July twentieth the plaintiff wrote to the defendant demanding that the defendant proceed with the manufacture of varnishes as it had contracted with the plaintiff to do; and again, on July 11, 1896, the plaintiff wrote, saying: “You will, however, please take notice, that I again and herewith enter my protest against your continued, and against ypur longer, practice of violation of the contract between us.” Upon cross-examination the plaintiff said that when he finally left the Jersey City factory in June, 1893, he had performed his obligation in instructing O’Brien; that O’Brien was hot qualified to make var-f nishes, and that he (plaintiff) stated that fact to one of the defendants. There' were also introduced letters in relation to the attempt by the defendant to make the varnishes according to the plaintiff’s formula in the Long Island City factory in April, 1894. After the varnish had been made on that day the defendant .wrote to the plaintiff asking whether everything was satisfactory to him, and if the goods were made according to the plaintiff’s formula. In reply the plaintiff wrote and said that they were not; that the ingredients necessary to make the varnish exactly in accordance with his formula were not forthcoming and consequently he could not make the same according to formula. In reply the defendant wrote expressing surprise and asking to be informed what materials had not been supplied, and asking the plaintiff to again come to the factory and make • some varnish which he could pronounce made according to the formula and they would supply all the ingredients. The plaintiff replied on April 24, 1894, writ*872ing: “I do not see of what service I can'be in giving another.day attendance at your L. I. City factory, you have the formulas for the 'varnishes, exactly as they were made by me, severally as to ingredients, manner and proportions for the fabrications thereof. These being followed will give the varnish, as made by me. The one point to be critically watched tor, and taken advantage of when appeared, I have gone over and ’over, again and again (with the party appointed by you to receive the instructions), as also the observance to be obeyed in the'preparation of the dryer; how added, etc., etc., etc. Still, if you deem it essential that I should go over these items again with Robert (there seeming to be no new attache appointed, by you to receive .instructions), I will -again effect my arrangements- upon your advice, -so as to afford yoii another day for the purpose Of giving instructions to ■whom, you shall appoint to receive the same, whether Robert or whomsoever else." Subsequently the defendant wrote to the plaintiff stating that.they were endeavoring to follow his instructions, and further stating that the defendant had made some varnishes according to the plaintiff’s formula about a yearbefore. After July 19, 1894, the plaintiff had. an interview with the defendant at their request, at which-they discussed the contract, and it does not appear that the plaintiff ever again took any part in the manufacture of these varnishes,' nor did the plaintiff, so far ,a§ appears, do anything further in relation to carrying out any obligations of the. contract to be performed on his part. The plaintiff expressly testified that he had knowledge of the -kind of varnish'that the defend-' ant had manufactured during all of-this period. He received monthly reports of'the kind of varnish manufactured and the amount of royalty due him under his contract. He "testified that he was at the Jersey City factory six or seven times between April, 1894, and October, 1896, and saw O’Brien-every time he went there and Sharkey at other times. In all' the statements submitted by the defendant it appeared that none of 113 varnish had ever been manufactured after the first few months in the factory at Jersey City. In all the testimony there is not a particle of evidence to justify a finding of a breach of the contract except that, based upon the defendant’s own statement that they had never manufactured under the plaintiff’s formula, and the evidence .contained in the written statements furnished by the defendant that no varish Ho. 1Í3 had ever .been manufactured, .and it is upon the failure of the defendant to comply with its agreement immediately to enter upon and by all reasonable endeavors to push the manufacture and sale of all grades of said goods, aiid at all times to" actively continue such "manufacture and sale to .any and all extent that the market will warrant that plaintiff bases his claim of a breach of the contract by the defendant. There- is evidence to show that the defendant did not comply with this agreement, and it is this, and this only, that justified a finding that there was a breach of the contract. It is clear that upon this proof the breach occurred within two years after the date of the contract. It is not a case where the defendant had commenced to manufacture and sell and' then 'suspended the manufacture and sale; but it never commenced to manufacture and sell the varnish, and the breach that the jury have found that did occur, occurred immediately after the execution of the contract. It seems to me clear that under the 5th clause of the contract the amount of liquidated damages for a-breach of-the contract became due, if ever, within- two years of the date of the agreement, and, thus, it seems to follow that under the agreement the plaintiff, suing to recover the amount agreed to be paid by'the contract, was entitled, to $32,500, less the amount actually paid. I think, therefore, that the jury having found that there was a breach of the contract by the defendant, and that that finding being supported' by the evidence, the plaintiff was entitled to have the jury instructed that from the undisputed evidence the breach occurred within two' years from the date ,of the’contract, and that the amount to which the-plaintiff was entitled was $22,500, less-the amount that was conceded to hávebéeu paid," amounting -to $11,000, with interest. The judgment and order should be reversed and. a new trial ordered, "with costs to the appellant to abide the event, unless the plaintiff stipulates to reduce judgment, to $11,000 and interest, and if the plaintiff so stipulates the judgment and order as reduced should-be affirmed, without.costs. Patterson, J.; concurred. Judgment and order affirmed, with costs.